BARHAM, J.,
is of the opinion the writ should be granted. One trial judge after a 3 day hearing awarded temporary custody of these two children in June, 1971. On September 20, 1973 a different trial judge after a hearing on the full merits granted the father permanent custody. The children have been with the father for 4 years. There is no showing of anything but perfect care for the children. The children flourish where they are. Without any reason, except to make a mother happy, this court approves the Court of Appeal tearing this home apart. No benefit for the children is espoused by the Court of Appeal. In fact, we should all recognize that the upheaval of their environment which is excellent will be traumatic. I believe males as well as females are entitled to equal rights. Especially where equal treatment will benefit the children. The trial court’s double finding of father as right parent for care of children should be given effect.